TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 31, 2013



                                      NO. 03-13-00777-CR


                                    Leon Posada, Appellant

                                                  v.

                                  The State of Texas, Appellee




         APPEAL FROM 167TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
     DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE ROSE




This is an appeal from the judgment of conviction entered by the trial court on October 15, 2013.

Having reviewed the record, it appears that the Court lacks jurisdiction over this case. Therefore,

the Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable

to pay costs, no adjudication of costs is made.